Title: From John Adams to William Branch Giles, 17 November 1812
From: Adams, John
To: Giles, William Branch



Dear Sir
Quincy November 17 1812

Having in ancient days had much experience of the frankness and candor of your disposition I feel the less apprehension of giving you offence, by Trespassing on your time, though according to the fashion of the world I have no right to commence or invite such a correspondence.
Every good citizen must regret the appearance of  disaffection to the national administration, so visible in the northern section of the union extending indeed quite  to the Potomac River; and must be anxious to investigate the causes of so extensive a dissatisfaction. The Restrictions upon Commerce, and the neglect of naval preparations for its Protection, will, I presume, be found among the principal causes of discontent.
But these are not all. There is another cause of much uneasiness, tho’ not of such universal intrest, I mean the claim to what use vulgarly called the Georgia Lands
It is the opinion of all men of the best information in all these northern states, that the Fifth of the claimants is valid in law.
The conviction is eqilly general and equally clear, that the claim is good in equity. The purchasers acted in good faith. They paid a valuable and great consideration, they had no intention or suspicion of buying a controverted title; they had no notification of any design to attempt a repeal; they are now great sufferers; Many are of respectable standing; many are reduced to poverty, by the interference of Georgia, and the U.S. to injure a title, founded on the highest Authority of a sovereign state.
The political effect here is very pernicious. The Characters of many Gentleman concerned corroborates the general opinion, which weakens the confidence in the justice and impartiality of the general government, while it countenances, accuses & increases opposition.
I know of know dissenting voice here from the opinion that government ought, either to remove all legal, or formal impediments to the claimants possessing these lands: or to take them with the claimants consent, upon the payment of an adequate & liberal indemnity to the purchasers.
I have no motion of interest, in this business, excepting the Love of public and privateJustice a regard to the honor of the nation, and an attachment to the union of the states: unless you should suspect me, as I suspect myself to have an ambitious reccolection of a man who formerly enjoyed the pleasure, at times of frank and familiar conversation with you
I am Sir with much esteem your / most obedient

John Adams